[Cite as State v. Rollins, 2011-Ohio-2652.]


                                         COURT OF APPEALS
                                      RICHLAND COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT


                                                :   JUDGES:
STATE OF OHIO                                   :   William B. Hoffman, P.J.
                                                :   Julie A. Edwards, J.
                          Plaintiff-Appellee    :   Patricia A. Delaney, J.
                                                :
-vs-                                            :   Case No. 10CA74
                                                :
                                                :
MARK S. ROLLINS                                 :   OPINION

                     Defendant-Appellant




CHARACTER OF PROCEEDING:                             Criminal Appeal from Richland
                                                     County Court of Common Pleas Case
                                                     No. 2003-CR-753D

JUDGMENT:                                            Vacated

DATE OF JUDGMENT ENTRY:                              May 26, 2011

APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

JAMES A. MAYER, JR.                                  DALE M. MUSILLI
Prosecuting Attorney                                 105 Sturges Avenue
Richland County, Ohio                                Mansfield, Ohio 44903

BY: KIRSTEN L. PSCHOLKA-GARTNER
Assistant Richland County Prosecutor
38 South Park Street
Mansfield, Ohio 44902
[Cite as State v. Rollins, 2011-Ohio-2652.]


Edwards, J.

        {¶1}     Appellant, Mark S. Rollins, appeals a judgment of the Richland County

Common Pleas Court re-sentencing him to three years incarceration for burglary (R.C.

2911.12(A)(2)) and 12 months for attempted burglary (R.C. 2923.02(A)), including three

years mandatory postrelease control (PRC). Appellee is the State of Ohio.

                                     STATEMENT OF FACTS AND CASE

        {¶2}     On August 24, 2004, appellant pleaded guilty to burglary and attempted

burglary in Richland County.              On September 28, 2004, he was sentenced by the

Richland County Common Pleas Court to three years incarceration for burglary and 12

months incarceration for attempted burglary, to be served concurrently with each other

but consecutively to any sentence arising out of other cases. The entry reflected that

appellant may be subject to a period of PRC, but did not refer to a mandatory period of

PRC.

        {¶3}     Appellant was sentenced by the Paulding County Common Pleas Court on

June 9, 2005, to three years incarceration for illegal assembly or possession of

chemicals for the manufacture of drugs (R.C. 2925.041) and to eleven months for

possession of methamphetamine (R.C. 2923.11(A)(C)(1)(a)). The sentences were to

be served concurrent to each other, but consecutive to the three year sentence from

Richland County, for an aggregate term of incarceration of six years.

        {¶4}     On September 11, 2009, appellant was resentenced by the Paulding

County Common Pleas Court to inform him that he was subject to a mandatory term of

PRC of three years following his release from prison. Appellant was resentenced by the

Richland County Common Pleas Court on May 17, 2010, to add a three year mandatory
Richland County App. Case No. 10CA74                                                     3


term of PRC. At the time of appellant’s resentencing hearing in Richland County, he

was incarcerated. He was released from prison on August 14, 2010. Appellant assigns

a single error to the resentencing entry:

       {¶5}   “THE    TRIAL    COURT        ERRED    AS   A     MATTER     OF    LAW    IN

RESENTENCING APPELLANT AFTER HIS SENTENCE HAD EXPIRED.”

       {¶6}   Appellant argues that the court lost jurisdiction to resentence him when

the three-year sentence he was serving on the Richland County case expired. The

State concedes that appellant’s Richland County sentence had expired prior to his

resentencing, but argues that the court could resentence him at any time prior to

expiration of his aggregate prison term, encompassing both the sentence from Richland

County and the sentence from Paulding County.

       {¶7}   R.C. 2929.191(A)(1) provides in pertinent part:

       {¶8}   “(A)(1) If, prior to the effective date of this section, a court imposed a

sentence including a prison term of a type described in division (B)(3)(c) of section

2929.19 of the Revised Code and failed to notify the offender pursuant to that division

that the offender will be supervised under section 2967.28 of the Revised Code after the

offender leaves prison or to include a statement to that effect in the judgment of

conviction entered on the journal or in the sentence pursuant to division (F)(1) of section

2929.14 of the Revised Code, at any time before the offender is released from

imprisonment under that term and at a hearing conducted in accordance with division

(C) of this section, the court may prepare and issue a correction to the judgment of

conviction that includes in the judgment of conviction the statement that the offender will
Richland County App. Case No. 10CA74                                                                     4


be supervised under section 2967.28 of the Revised Code after the offender leaves

prison.” (Emphasis added).

        {¶9}    This Court has previously held that where an offender has completed his

sentence on the case for which the court has resentenced him under R.C. 2929.191,

the resentencing entry is void for lack of jurisdiction even if the offender remains

incarcerated on another case at the time of the resentencing.                   State v. Henry, Stark

App. No. 2006-CA-00245, 2007-Ohio-5702.1 See also State v. Bristow, Lucas App. No.

L-06-1230, 2007-Ohio-1864 (court lacked jurisdiction to resentence where offender

completed his term of incarceration on the instant case but remained incarcerated on a

separate charge); State v. Turner, Franklin App. No. 06AP-491, 2007-Ohio-2187 (the

expiration of the offender's journalized prison sentence, rather than the offender's

ultimate release from prison, is determinative of the trial court's authority to resentence);

State v. Ferrell, Hamilton App. No. C0707-99, 2008-Ohio-5280 (two separate sentences

from two different counties, entered months apart and ordered to run consecutively, are

not tantamount to one aggregate sentence and the court lost jurisdiction to resentence

when the term was completed on the instant sentence); State v. Arnold, 189 Ohio

App.3d 238, 938 N.E.2d 45, 2009-Ohio-3636 (It is the expiration of the prisoner's

journalized sentence, rather than the offender's ultimate release from prison that is




1
  In Henry, the record did not clearly demonstrate that the appellant had served the balance of his term on
that case, and we therefore remanded the case to the court with instructions to determine if the appellant
had in fact completed his term of incarceration on that case, and to vacate the resentencing entry if it so
found. In the instant case, the stipulated record filed by the parties pursuant to App. R. 9(E) clearly
demonstrates that the Paulding County sentence was entered after the Richland County sentence, and
ordered to be served consecutively to the Richland County sentence. Pursuant to this stipulated record,
the State agrees in its brief with appellant’s contention that he had completed his three-year sentence
from Richland County on August 14, 2007, prior to the resentencing hearing in the Richland County
Common Pleas Court.
Richland County App. Case No. 10CA74                                                 5


determinative of the trial court's authority to resentence to impose an erroneously

omitted postrelease control term).

      {¶10} We find that as it applies to the instant case, the language of R.C.

2929.191(A)(1) which permits resentencing “at any time before the offender is released

from prison on that term” refers to the Richland County sentence. The sentence from

Paulding County is a completely separate term of imprisonment, imposed by a different

court under a separate indictment and case, and imposed roughly ten months after

appellant began to serve his term of imprisonment from Richland County. The State

does not dispute the fact that the Paulding County sentence, imposed after the Richland

County sentence and ordered to be served consecutively thereto, was served

subsequent to completion of the term imposed by Richland County.
Richland County App. Case No. 10CA74                                               6


      {¶11} Accordingly, the May 17, 2010, judgment is void for lack of jurisdiction.

The assignment of error is sustained. The May 17, 2010, judgment of the Richland

County Common Pleas Court is vacated.        The September 28, 2004, sentencing

judgment of the Richland County Common Pleas Court is reinstated.




By: Edwards, J.

Hoffman, P.J. and

Delaney, J. concur

                                                ______________________________



                                                ______________________________



                                                ______________________________

                                                            JUDGES

JAE/r0118
[Cite as State v. Rollins, 2011-Ohio-2652.]


              IN THE COURT OF APPEALS FOR RICHLAND COUNTY, OHIO

                                     FIFTH APPELLATE DISTRICT


STATE OF OHIO                                     :
                                                  :
                             Plaintiff-Appellee   :
                                                  :
                                                  :
-vs-                                              :       JUDGMENT ENTRY
                                                  :
MARK S. ROLLINS                                   :
                                                  :
                         Defendant-Appellant      :       CASE NO. 10CA74




       For the reasons stated in our accompanying Memorandum-Opinion on file, the

judgment of the Richland County Court of Common Pleas is vacated. The September

28, 2004, judgment of the Richland County Common Pleas Court is reinstated. Costs

assessed to appellee.




                                                      _________________________________


                                                      _________________________________


                                                      _________________________________

                                                                   JUDGES